PER CURIAM:
William J. Claybrooks, a Maryland prisoner, appeals the district court’s order dismissing as legally frivolous Claybrooks’ 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Claybrooks v. Pugh, No. 8:08-cv00624-PJM (D.Md., Mar. 18, 2008). Further, we deny Claybrooks’ motions for the appointment of counsel and for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.